Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 6/14/2022, has been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1-11 and 13-16 remain pending, with claims 7-11 and 13-15 withdrawn due to a restriction requirement.
Response to Arguments
Applicant’s arguments, filed 6/14/2022, have been reviewed but are deemed moot as directed to newly added claim requirements that are specifically addressed in the rejection that follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Added claim requirement, “two bearings arranged in a flange and spaced apart from one another at opposite axial ends of the flange” is deemed new matter that are not sufficient supported by the original disclosure to illustrate the applicant’s had possession of the claimed invention.  Specifically, the examiner, after reviewing the specification and drawings can not locate bearings or a flange as claimed and there is no disclosure that such is fastened to the rotor.  The specification is completely silent as to a “flange” or “bearings” and the drawings fail to illustrate such to convey that the applicants had possession of the claimed invention.  
Applicants argued support fails to provide guidance because the mere indication that such are “flange” and “bearings” are not sufficient to support the current claims because there is nothing in the specification or drawings to illustrate the indicated feature is a bearing or a flange.  Here, the presence of “two bearings” that are arranged in the flange and at opposite axial ends of the flange is not explicit or implicit in the original disclosure and therefore the presence of any bears and the location of such, i.e. at opposite axial ends, of an undisclosed flange appears to be new matter that is unsupported by the original disclosure.  
If the applicant provides explicit or implicit support for this requirement when responding to the outstanding office action, the examiner will withdraw this requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated KR 20160025770, hereafter KR 770 taken collectively with CN203355993, hereafter CN 993 and . CN 105709990 A, hereinafter CN 990.
KR 770 discloses a coating method for dipping (see entire reference, citations below not limiting but added to highlight the reference’s teaching), comprising: 
dipping a container filled with parts being coated into a section of a reservoir filled with a coating liquid (0037, 0051, Figures 1-14), wherein the container has a pierced container wall (0037);  
lifting the container filled with the parts being coated out from the coating liquid (0051, 0053 “lifting mechanism”) 
and dispersing and/or spinning off excess coating liquid remaining on the parts being coated after lifting the container filled with the parts being coated out from the coating liquid (0055 related to revolving motor 230 and 240 and rotation to detaching liquid)
wherein during the dispersing and/or spinning off of excess coating liquid remaining on the parts being coated after lifting the container filled with the parts being coated out from the coating liquid, rotating the container filled with the parts being coated for a time about an axis of rotation situated inside the container filled with the parts being coated and for a time about an axis of rotation situated outside the container filled with the parts being coated and running parallel to the axis of rotation situated inside the container filled with the parts being coated (here rotation is explained in 0055-0056, wherein each of the baskets are rotated, i.e. by a axis of rotation inside the basket, and basket seat rotates, an axis of rotation parallel to the axis of rotation inside the container).
KR 770 discloses container (280) is suspended in a holder (291) that is arranged on a rotor (260) which is rotated around an axis outside the container and this holder is fastened to the rotor by a flange (i.e. the interlocking portion of the drive gear) such that the holder is rotated about the axis within the container.  This flange is attached to the rotor by the interlocking nature of the gears and thus meets this broadly drafted claim requirement. 
CN 993 which discloses a similar planetary dip coating device with baskets suspended on a holder, discloses an arrangement for planetary motion of the cylinder, i.e. rotation around an axis that is outside the cylinder and rotation around axis within the cylinder (see Figures, 0005-0006).  CN 993 discloses the containers are suspended by a holder that is arranged on a rotor with is driven to rotate around an axis that is outside of the container (0055, see second transmission shaft and support plate 12) and also the holder (planetary gear 16) is fastened to the rotor by a flange so that it is rotatable about an axis that is inside the container (see 0055) and wherein this flange would necessary be rigidly attached to the rotor so as to provide the apparatus.  Therefore, taking the references collectively, it would have been obvious to have modified the planetary motion of KR 770 with the apparatus of CN 993 as such is taught as a known method for expelling excess paint from objects after coating (0005).
KR 770 with CN 993 fails to disclose the claimed bearings and the arrangement of the bearings as it relates to a flange as claimed.  
However, CN 990 discloses a similar rotating basket for workpiece coating and discloses the rotor attached to a flange wherein there are two bearing (606) arranged on what can reasonably be considered a flange and on axial distance ends thereof and the flange is connected to the rotor to provide rotation around the axis within the container (Figure 7 and accompanying text).  Therefore, taking the references collectively it would have been obvious to provide a “flange” that includes two bearings on axial ends of this flange to provide the rotation as CN 990 discloses such is a known mechanism for rotating a container and therefore one would known that predictable results would follow using two bearing on opposite axial ends of flange to provide rotation.
Claim 2:  KR 770 discloses rotation of the container filled with the parts being coated is being dipped into the coating liquid, rotating the container filled with the parts being coated for a time about the axis situated inside the container filled with the parts being coated and/or for a time about the axis situated outside the container filled with the parts being coated and running parallel to the axis situated inside the container filled with the parts being coated (see 0052).
Claim 3:  KR 770 discloses the rotation is simultaneous (0055-0056).
Claim 4:  KR 770 discloses the two are separate motors (0053-0056) and therefore would be controlled independent of each other.  
Claim 5:  KR770 discloses two containers filled with the parts being coated are present (claims include comprising and three containers taught by KR 770 reads on two being present), being arranged jointly on a rotor (figures , wherein the axis situated inside the container filled with the parts being coated is a center axis of the respective container, and the axis situated outside the container filled with the parts being coated is a center axis of the rotor which is equidistant from the two center axes (see 0035-0039 regarding three baskets and the symmetrical to the center). 
 Claim 6:  KR 770 discloses dipping include lifting movement of the reservoir (0051-0053).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR770 with CN 993 and CN 990 as applied to claim 1 above, each taken with DE 19647921.  
KR 770 with CN 993 and CN 990 discloses all that is taught above and discloses centrifuging a holder drum with parts that are coated; however, fails to disclose a clamp with drive.  However, DE 921, discloses centrifuging a holder drum with parts that are coated and discloses using a clamp with a drive to detachably suspend the holder drum such that it is easily separated (see abstract, title) and therefore taking the references collectively, using a clamp with a drive would have been obvious to reap the benefits of ease of detachment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718